          Case MDL No. 2954 Document 11-2 Filed 06/23/20 Page 1 of 7



                BEFORE THE UNITED STATES JUDICIAL PANEL ON
                        MULTIDISTRICT LITIGATION


IN RE WELLS FARGO PAYCHECK                         MDL No. 2954
PROTECTION PROGRAM LITIGATION



                                    PROOF OF SERVICE

       Pursuant to Rule 4.1(a) of the Rules of Procedure for the United States Judicial Panel

on Multidistrict Litigation, I hereby certify that copies of the foregoing Notice of Related

Action, Schedule of Actions, Exhibit 1 and Proof of Service were served on all parties in all

involved actions via e-mail and U.S. Mail as indicated below on June 23, 2020.

       DNM Contracting, Inc. v. Wells Fargo Bank, N.A., No. 4:20-cv-01790 (S.D. Tex.)
 (Via E-Mail)                                 (Via E-Mail)
 Alfonso Kennard , Jr.                        Christopher M. Viapiano
 Kennard Law P.C.                             Sullivan & Cromwell LLP
 2603 Augusta Dr                              1700 New York Ave., N.W., Ste. 700
 Ste 1450                                     Washington, D.C. 20006
 Houston, TX 77057                            202-956-6985
 713-742-0900                                 Fax: 202-956-7056
 Fax: 713-742-0951                            Email: viapianoc@sullcrom.com
 Email: alfonso.kennard@kennardlaw.com
                                              ATTORNEY FOR DEFENDANTS
 ATTORNEY FOR PLAINTIFF


              Scherer v. Wells Fargo Bank, N.A., No. 4:20-cv-01295 (S.D. Tex.)
 (Via E-Mail)                                  (Via E-Mail)
 Salar Ali Ahmed                               Christopher M. Viapiano
 430 W. Bell St                                Sullivan & Cromwell LLP
 Houston, TX 77019                             1700 New York Ave., N.W., Ste. 700
 713-898-0982                                  Washington, D.C. 20006
 Fax: 713-255-0013                             202-956-6985
 Email: aahmedlaw@gmail.com                    Fax: 202-956-7056
                                               Email: viapianoc@sullcrom.com
 ATTORNEY FOR PLAINTIFFS
                                               ATTORNEY FOR DEFENDANTS
         Case MDL No. 2954 Document 11-2 Filed 06/23/20 Page 2 of 7




         BSJA, Inc., et al. v. Wells Fargo & Co., et al., No. 2:20-cv-03588 (C.D. Cal.)
(Via E-Mail)                                      (Via E-Mail)
David M. Angeloff                                 Christopher M. Viapiano
Stalwart Law Group                                Sullivan & Cromwell LLP
1100 Glendon Avenue Suite 1840                    1700 New York Ave., N.W., Ste. 700
Los Angeles, CA 90024                             Washington, D.C. 20006
310-954-2000                                      202-956-6985
Email: david@stalwartlaw.com                      Fax: 202-956-7056
Ji-In Lee Houck                                   Email: viapianoc@sullcrom.com
Stalwart Law Group
1100 Glendon Avenue Suite 1840                    ATTORNEY FOR DEFENDANTS
Los Angeles, CA 90024
310-954-2000
Fax: 310-943-0303
Email: jiin@stalwartlaw.com
Dylan Ruga
Stalwart Law Group
1100 Glendon Avenue Suite 1840
Los Angeles, CA 90024
310-954-2000
Email: dylan@stalwartlaw.com
ATTORNEYS FOR PLAINTIFFS


 Karen’s Custom Grooming, LLC v. Wells Fargo & Company, et al., No. 3:20-cv-00956 (S.D.
                                        Cal.)
(Via E-mail)                                (Via E-Mail)
Kathleen A Herkenhoff                       Christopher M. Viapiano
Haeggquist & Eck, LLP                       Sullivan & Cromwell LLP
225 Broadway                                1700 New York Ave., N.W., Ste. 700
Suite 2050                                  Washington, D.C. 20006
San Diego, CA 92101                         202-956-6985
(619) 342-8000                              Fax: 202-956-7056
Fax: (619) 342-7878                         Email: viapianoc@sullcrom.com
Email: kathleenh@haelaw.com
                                            ATTORNEY FOR DEFENDANTS
ATTORNEY FOR PLAINTIFF




                                              2
        Case MDL No. 2954 Document 11-2 Filed 06/23/20 Page 3 of 7



          Marselian v. Wells Fargo & Company, et al., No. 4:20-cv-03166 (N.D. Cal.)
(via E-mail)                                  (Via E-Mail)
Francis A. Bottini , Jr.                      Christopher M. Viapiano
Bottini & Bottini, Inc.                       Sullivan & Cromwell LLP
7817 Ivanhoe Avenue, Suite 102                1700 New York Ave., N.W., Ste. 700
La Jolla, CA 92037                            Washington, D.C. 20006
858-914-2001                                  202-956-6985
Fax: 858-914-2002                             Fax: 202-956-7056
Email: fbottini@bottinilaw.com                Email: viapianoc@sullcrom.com

ATTORNEY FOR PLAINTIFF                          ATTORNEY FOR DEFENDANTS


 Physical Therapy Specialists, P.C. v. Wells Fargo Bank, N.A., No. 1:20-cv-01190 (D. Colo.)
(Via E-Mail)                                    (Via E-Mail)
Amanda L. Lundergan                             Christopher M. Viapiano
Lundergan Legal LLC                             Sullivan & Cromwell LLP
P.O. Box 211474                                 1700 New York Ave., N.W., Ste. 700
Royal Palm Beach, FL 33421                      Washington, D.C. 20006
561-779-4126                                    202-956-6985
Email: Amanda@LunderganLegal.com                Fax: 202-956-7056
                                                Email: viapianoc@sullcrom.com
Ariane Michele Ice
Ice Legal, PA                                   ATTORNEY FOR DEFENDANTS
20 Portsmouth Avenue
Suite One, No. 225
Stratham, NH 03885
603-242-1503
Email: ariane.ice@icelegal.com

ATTORNEYS FOR PLAINTIFF




                                            3
        Case MDL No. 2954 Document 11-2 Filed 06/23/20 Page 4 of 7




             Ma v. Wells Fargo & Company, et al., No. 3:20-cv-03697 (N.D. Cal.)
(Via E-Mail)                                  (Via E-Mail)
Jennifer Pafiti                               Christopher M. Viapiano
Pomerantz LLP                                 Sullivan & Cromwell LLP
1100 Glendon Avenue, 15th Floor               1700 New York Ave., N.W., Ste. 700
Los Angeles, CA 90024                         Washington, D.C. 20006
(310) 405-7190                                202-956-6985
Email: jpafiti@pomlaw.com                     Fax: 202-956-7056
J. Alexander Hood , II                        Email: viapianoc@sullcrom.com
Pomerantz, LLP
600 Third Avenue, 20th Floor                  ATTORNEY FOR DEFENDANTS
New York, NY 10016
(212) 661-1100
Fax: (212) 661-8665
Email: ahood@pomlaw.com
Jeremy Alan Lieberman
Pomerantz LLP
600 Third Avenue, 20th Floor
New York, NY 10016
(212) 661-1100
Fax: (212) 661-8665
Email: jalieberman@pomlaw.com

Patrick Vincent Dahlstrom
Pomerantz LLP
10 South LaSalle Street, Suite 3505
Chicago, IL 60603
(312) 377-1181
Fax: (317) 377-1184
Email: pdahlstrom@pomlaw.com

Peretz Bronstein
Bronstein Gewirtz & Grossman, LLC
60 East 42nd Street, Suite 4600
New York, NY 10165
(212) 697-6484
Fax: (212) 697-7296
Email: peretz@bgandg.com

ATTORNEYS FOR PLAINTIFF




                                          4
          Case MDL No. 2954 Document 11-2 Filed 06/23/20 Page 5 of 7



Full Compliance, LLC., et al. v. Wells Fargo Bank, N.A., et al., No. 1:20-cv-22339 (S.D. Fla.)
 (via E-Mail)                                   (Via U.S. Mail)
 Michael Steven Popok                           Amerant Bank, N.A.
 Zumpano Patricios & Popok, PLLC                Attn: General Counsel
 417 Fifth Avenue                               220 Alhambra Circle
 Ste 826                                        Coral Gables, FL 33134
 New York, NY 10016
 212-542-2564                                   Bank of America, N.A.
 Email: mpopok@zplaw.com                        c/o The Corporation Trust, Inc.
                                                2405 York Road, Suite 201
ATTORNEY FOR PLAINTIFFS                         Lutherville-Timonium, MD 21093

                                                  Bankunited, N.A.
                                                  Attn: General Counsel
                                                  14817 Oak Lane
                                                  Miami Lakes, FL 33016

                                                  Cambridge Trust Company
                                                  Attn: Thomas Johnson, Secretary
                                                  1336 Massachusetts Avenue
                                                  Cambridge, MA 02138

                                                  Celtic Bank Corp.
                                                  Attn; Leslie K. Rinadli
                                                  268 South State Street, Suite 300
                                                  Salt Lake City, UT 84111

                                                  CIBC Bank USA
                                                  c/o Corporation Service Company
                                                  1201 Hays Street
                                                  Tallahassee, FL 32301

                                                  First Citizens Bank & Trust Company
                                                  c/o CT Corporation System
                                                  1200 South Pine Island Road
                                                  Plantation, FL 33324

                                                  First Horizon Bank
                                                  c/o CT Corporation System
                                                  1200 South Pine Island Road
                                                  Plantation, FL 33324

                                                  Grove Bank & Trust
                                                  Attn: Richard A. Kuci
                                                  2701 S. Bayshore Drive
                                                  Miami, FL 33133


                                              5
Case MDL No. 2954 Document 11-2 Filed 06/23/20 Page 6 of 7



                                Interamerican Bank, A FSB Attn: General
                                Counsel 9190 Coral Way
                                Miami, FL 33165

                                J.P. Morgan Chase Bank NA
                                c/o The Corporation Trust Company
                                1209 Orange St.
                                Wilmington, DE 19801

                                Live Oak Banking Company
                                Attn: General Counsel
                                Gregory W. Seward
                                1741 Tiburon Drive
                                Wilmington, NC 28403

                                Ocean Bank
                                c/o Interamerican Corporate Services LLC
                                2525 Ponce de Leon Blvd.
                                Suite 1225
                                Coral Gables, FL 33134

                                Paradise Bank
                                Attn: William J. Burke
                                2420 N. Federal Hwy
                                Boca Raton, FL 33431

                                Professional Bank
                                Attn: Michael C. Sontag, Esq.
                                396 Alhambra Circle
                                Suite 255
                                Coral Gables, FL 33134

                                Regions Bank
                                c/o Corporation Service Company
                                1201 Hays Street
                                Tallahassee, FL 32301

                                TD Bank, N.A.
                                c/o United States Corporation Company
                                1201 Hays Street
                                Tallahassee, FL 32301-2525

                                Truist Bank
                                c/o CT Corporation System
                                1200 S. Pine Island Rd.
                                Plantation, FL 33324


                            6
          Case MDL No. 2954 Document 11-2 Filed 06/23/20 Page 7 of 7



                                                 Valley National Bank
                                                 Attn: General Counsel
                                                 615 Main Avenue
                                                 Passaic, NJ 07055

                                                 DEFENDANTS

                                                 (Via E-Mail)
                                                 Christopher M. Viapiano
                                                 Sullivan & Cromwell LLP
                                                 1700 New York Ave., N.W., Ste. 700
                                                 Washington, D.C. 20006
                                                 202-956-6985
                                                 Fax: 202-956-7056
                                                 Email: viapianoc@sullcrom.com

                                                 ATTORNEY FOR DEFENDANT
                                                 WELLS FARGO BANK, N.A.


       BAM Navigation, LLC v. Wells Fargo & Co., et al. No. 0:20-cv-01345 (D. Minn.)
                                              (Via E-Mail)
                                              Amy Schwartz
                                              Richard Thomson
                                              Ballard Spahr LLP
                                              2000 IDS Center
                                              80 South 8th Street
                                              Minneapolis, MN 55402-2119
                                              612-371-3211
                                              Fax: 612-371-3207
                                              Email: schwartza@ballardspahr.com
                                              thomsonr@ballardspahr.com

                                                 ATTORNEY FOR DEFENDANTS


Dated: June 23, 2020                               s/Daniel E. Gustafson
                                                  Daniel E. Gustafson (#202241)
                                                  GUSTAFSON GLUEK PLLC
                                                  Canadian Pacific Plaza
                                                  120 South 6th Street, Suite 2600
                                                  Minneapolis, MN 55402
                                                  Tel: (612) 333-8844
                                                  Fax: (612) 339-6622
                                                  dgustafson@gustafsongluek.com

                                                  Counsel for Plaintiff BAM Navigation, LLC
                                             7
